Citation Nr: 1821624	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-17 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.


REPRESENTATION

Veteran represented by:	Robert M. Kampfer, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Yoffe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to April 1984. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a decision of the Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified at a July 2016 Board hearing before the undersigned Veterans Law Judge; the transcript of that hearing is of record. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends a number of events in service caused his current acquired psychiatric disorder.  One of these was a suicide of a fellow soldier in the fall of 1981.  

An opinion was requested regarding the friend's suicide, with the opinion dated in September 2015.  Regarding the question of "to what degree of likelihood that this specific stressor [a friend's suicide], alone, would support a diagnosis of PTSD [due] this specific in[-]service trauma."  The examiner responded that "suicide would meet this criterion.  It is further my opinion this event, in and of itself, would impact occupational functioning at the level described in the [August] 2015 C&P Report [which diagnosed PTSD]."  

The Veteran is a noncombat Veteran.  A noncombat veteran's testimony alone does not qualify as credible supporting evidence of occurrence of an in-service stressor as required by 38 C.F.R. § 3.304(f).  With respect to this reported stressor, the Veteran must provide necessary dates, places, or names of people involved such that any meaningful research might be conducted in an attempt at verification. 

As requested in February 2017 Board remand, the Veteran was sent a letter to give details regarding his stressor event(s).  The letter stated that a timeframe for the suicide should be provided and requested no further information.  However, the Veteran had already provided this information-although he gave a season and year, Fall 1981.  This would at least include October and November 1981.  He has also provided, over the course of the appeal, a location (Fort Greely, Alaska), the person's name (B.G.), unit (75th Ranger), and two possible assignments (Combat Readiness Training Center or the Northern Warfare Training Center).  However, there was no JSRRC request for the suicide.

Accordingly, the case is REMANDED for the following action:

1.  Determine whether the Veteran provided sufficient information to submit a Joint Services Records Research Center (JSRRC) request to corroborate a stressor for PTSD, namely a suicide of a fellow soldier (named B. G.) at Fort Greely, Alaska, who served in the 75th Rangers, possibly assigned to either the Combat Readiness Training Center or the Northern Warfare Training Center in the fall of 1981 (i.e. October or November 1981).  If so found, the AOJ should submit this information to the JSRRC.

2.  Then, readjudicate the claim.  If any benefit sought on appeal is not granted, provide the Veteran and his representative with a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).







